DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 21-40 are currently pending and under exam herein.
	Claims 1-20 have been cancelled by preliminary amendment.

Priority
	The instant application is a Continuation of US 15/094,626, filed 8 April 2016 and claiming the benefit of priority to US Provisional application 62/145,714, filed 10 April 2015.  Each of claims 21-40 herein is granted priority to 10 April 2015.

Information Disclosure Statement
	The Information Disclosure Statements filed 14 August 2019 and 21 January 2022 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.

Drawings
	The Drawings submitted 14 August 2019 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,420,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include the exact limitations as recited in each of claims 1-20 of the ‘610 patent.  The ‘610 patent additionally include a first step of “receiving a patient-specific vascular model of a patient’s anatomy, the vascular model including a vascular network comprising one or more arteries,. Arterioles, or capillaries, the patient-specific vascular model being derived from one or more patient-specific images of a patient’s anatomy” and a second step of “receiving patient-specific target tissue model in which to estimate blood supply, the patient-specific target tissue model being derived from the one or more patient-specific images of a patient’s anatomy”.  The ‘610 patent lastly includes a forth step, after the “receiving joint prior information…” wherein “receiving data related to the one or more perfusion characteristics of the target tissue” is performed.  
It would have been prima facie obvious to one of skill in the art to have “received” the data at steps 1, 2, and 4 of the ‘610 in the context of the instant claimed steps, as a modification to and further detail of the characteristics of the recited patient-specific vascular model and the patient-specific target model herein.  The instant Specification defines said models to includes those elements as detailed in the ‘610 application and thus the claims are obvious variants ones of the other.
Conclusion
	No claims are allowed.
	With respect to 35 USC 101, the instant claims recite statutory subject matter, as they are directed to generating a vascular tree model including steps of determining associations between the vascular network of a patient-specific vascular model and one or more perfusion characteristics of the target tissue using joint prior information electronically learned from intensity variation data; generation of a vascular tree model including the microvascular model that extends to perfusion regions in the target tissue using said determined associations and further calculating an estimation of blood supply to the target tissue such that diagnosis of cardiovascular disease is implemented using said estimation of supplied blood to the target.  Each of said operations is performed in a patient-specific manner (i.e., using patient-specific data).  As such, the claims do not encompass judicial exceptions, in particular do not encompass abstract ideas, as said steps cannot reasonably be performed in the mind.  Further the steps do not recite mathematical calculations or methods of organizing human activity.  As such, the claims are not directed to any abstract idea.  Even if the claims were construed to encompass abstract ideas, the claims further include a practical application wherein the steps herein lead to the diagnosis of cardiovascular disease in a patient-specific manner according to the estimations of blood supplied to a target tissue.  Lastly, the claims realize an improvement in the technology, wherein previous art methods were unable to model at the microvascular level (see the Specification at, for example, [0029]; [0037]).  
	With regard to the closest prior art, the art to Karch (IDS reference) does not teach or fairly suggest the particular steps of generating a vascular tree model that includes a microvascular model that extends perfusion regions into the target tissue by using determined associations between the vascular network of the patient-specific vascular model and the perfusion characteristic of the target tissue.  

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1671